DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the preliminary amendment filed on 05/22/2020. Claims 1-18 have been cancelled, and new claims 19-38 have been added.	

Claims 19-38 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,666,589. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘589 patent contain every element of claims 19-38 of the instant application. 
As shown in the table below, both claim 1 of the ‘589 patent and claim 19 of instant
application comprise the exact same elements: A system comprising: render a group of sequences of frames (i.e., a group of video objects), wherein the group of sequences of frames is selected from a plurality of sequences of frames based on at least one keyword associated with an online conversation between the first user and a second user; and detect a selection of a sequence of frames of the group of sequences of frames; and transmit an identification of the selection of the sequence of frames to a server. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/881,639
19. A system configured to present sequences of frames, the system comprising a first user device associated with a first user, the first user device comprising a network interface, a display, and a hardware processor, wherein the hardware processor is configured to: 
   render a group of sequences of frames to a first user via the display of the first user device, wherein the group of sequences of frames is selected from a plurality of sequences of frames based on at least one keyword associated with an online conversation between the first user and a second user; and 
 detect a selection of a sequence of frames of the group of sequences of frames; and 
wherein the network interface is configured to: 
   transmit an identification of the selection of the sequence of frames to a server, 
   receipt of the identification causing the server to transmit the identification of the sequence of frames to a second user device associated with the second user.  
U.S. Patent No. 10,666,589
1. A system configured to present video objects linked to a source video, 
the system comprising a first user device associated with a first user, the 
first user device comprising a network interface, a display, an input device, 
and a hardware processor, wherein the network interface is configured to 
   receive, from a video object server, a group of video objects selected from a 
plurality of video objects based on at least one keyword associated with an 
online conversation between the first user and a second user;  wherein the 
display is configured to render the group of video objects;  and 
wherein the processor is configured to:
   detect a selection, via the input device, of a video object from the group of video objects, and 


   transmit an identification of the selected video object, via the network interface, to the video object server, receipt of the identification causing the video object server to transmit the video object to a second user device associated with the second user.


Claims 19-26, 28-35, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-17 and 19-20 of U.S. Patent No. 10,666,589.
	Claims 27 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 18 of U.S. Patent No. 10,666,589.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,116,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the ‘603 patent contain every element of claims 19-38 of the instant application. 
As shown in the table below, both claim 15 of the ‘603 patent and claim 19 of instant
application comprise the exact same elements: A system comprising: render a group of sequences of frames (i.e., a group of video objects), wherein the group of sequences of 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/881,639
19. A system configured to present sequences of frames, the system comprising a first user device associated with a first user, the first user device comprising a network interface, a display, and a hardware processor, wherein the hardware processor is configured to: 
   (1) render a group of sequences of frames to a first user via the display of the first user device, (2) wherein the group of sequences of frames is selected from a plurality of sequences of frames based on at least one keyword associated with an online conversation between the first user and a second user; and 
(3) detect a selection of a sequence of frames of the group of sequences of frames; and wherein the network interface is configured to: 
  (4) transmit an identification of the selection of the sequence of frames to a server, 
   (5) receipt of the identification causing the server to transmit the identification of the sequence of frames to a second user device associated with the second user.  
U.S. Patent No. 10,116,603
15. A method for presenting video objects linked to a source video, 
comprising: 





(1) receiving, by a first user device associated with a first user, 
from a video object server, (2) a group of video objects selected from a plurality of video objects based on demographic attributes of the first user and at least one keyword indicating a topic of an online conversation between the first user and a second user;  
 (3) detecting a selection, by the first user device, of a first video object of the group of video objects;  and 

(4) transmitting an identification 
of the selection of the first video object, by the first user device, to the 
video object server, (5) receipt of the identification causing the video object 
server to transmit the first video object to a second user device associated 
with the second user.


.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-38 are rejected under 35 U.S.C. 103 as being unpatentable over DeMattei (US 2019/0124021), in view of Degani (US 2014/0215360).

As to claims 19 and 28, DeMattei discloses the invention as claimed, including a system configured to present sequences of frames, the system comprising a first user device associated with a first user (i.e., sender), the first user device comprising a network interface, a display, and a hardware processor (Fig. 1; Fig. 9), wherein the hardware processor is configured to: 
render a group of sequences of frames to a first user via the display of the first user device (120-124, Fig. 1; 207, Fig. 8; ¶0103, “The available content is presented in the TEXTBEATS window 120.  The user of the first phone selects one of the listed items displayed in the TEXTBEATS menu window 120”); 
wherein the group of sequences of frames (120-124, Fig. 1) is selected from a plurality of sequences of frames based on at least one keyword (Good luck today, Fig. 1) associated with an online conversation (112, 114, Fig. 1) between the first user and a second user (110, Fig. 1; 202, Fig. 8; ¶0015, “the application identifies a trigger, such as key words by utilizing contextual searching for the sender of content within a text passage, which may typically be at least a portion of one or more of the messages between the sender and the recipient”; ¶0103, “the sender decides to answer "Good luck today!" Based on this input, the system searches the database and selects available (in the illustrated example 5) audios and/or videos or other content relating to the concept of "Lucky"); and 
detect a selection of a sequence of frames of the group of sequences of frames (Figs. 2-3; ¶0104, “the user has selected the first item displayed in the TEXTBEATS window 120, the clip of Dirty Harry saying "Do you feel lucky" 122”; ¶0105, “FIG. 3 shows the results of a user having selected content item 124 Wings "With a Little Luck" either initially or after the user actuates the Try Another Clip 232 option”); and 
wherein the network interface is configured to (Figs. 1-9): 
transmit the selection of the sequence of frames to a server, receipt of the selection causing the server to transmit the sequence of frames to a second user device associated with the second user (¶0085, “system herein attaches and embeds the selected content (e.g. audio and/or video recording, internet URL's, photos and videos, 

	It is noted that the selected sequence of frames should have a unique identification such that the server can quickly recognize the selected frames that were chosen by the first user. However, DeMattei does not specifically disclose an identification of the selection of the sequence of frames.
	Degani, on the other hand discloses an identification of the selection of the sequence of frames (610-616, Fig. 7; Fig. 10; ¶0021, “receiving at least one intention indication identification; retrieving a plurality of multimedia objects matching the at least one intention indication identification”; ¶0024, “identifying a selection of the at least one selectable icon by the party; and transmitting the at least one multimedia object in response to the party selection”; ¶0109, “an ID used as a unique primary key to differentiate between table rows, a BINDATA used as a binary container for the actual multimedia objects, a TYPE indicating the type of the multimedia object, a DATE indicating when was the multimedia object created”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Demattei to include an identification of the selection of the sequence of frames, as taught by Degani because it would allow the first user to send at least one intention indication identification that are used by the server computer in order to retrieve corresponding multimedia objects (Degani, Abstract; ¶0021; ¶0135).

As to claim 20, DeMattei discloses the system of claim 19, wherein the hardware processor is further configured to: render the group of sequences of frames in response to an input that causes the group of sequences of frames to be rendered (110, Fig. 1; Figs. 2-3; 202, Fig. 8; ¶0104, “the user has selected the first item displayed in the TEXTBEATS window 120, the clip of Dirty Harry saying "Do you feel lucky" 122”; ¶0105, “FIG. 3 shows the results of a user having selected content item 124 Wings "With a Little Luck" either initially or after the user actuates the Try Another Clip 232 option”).

As to claim 21, DeMattei discloses the system of claim 19, wherein the first user device further comprises an input device, wherein the input device is configured to: receive an input comprising the at least one keyword; and wherein the hardware processor is configured to: render the group of sequences of frames selected from the plurality of sequences of frames in response to the input comprising the at least one keyword (110, Fig. 1; 202, Fig. 8; ¶0015, “the application identifies a trigger, such as key words by utilizing contextual searching for the sender of content within a text passage, which may typically be at least a portion of one or more of the messages between the sender and the recipient”; ¶0103, “the sender decides to answer "Good luck today!" Based on this input, the system searches the database and selects available (in the illustrated example 5) audios and/or videos or other content relating to the concept of "Lucky"; ¶0104, “the user has selected the first item displayed in the TEXTBEATS window 120, the clip of Dirty Harry saying "Do you feel lucky" 122”; ¶0105, “FIG. 3 shows the results of a user having selected content item 124 Wings "With a Little Luck" either initially or after the user actuates the Try Another Clip 232 option”). 

wherein the sequence of frames is a portion of a corresponding sequence of frames (¶0082, “a sliding selector can be used to select a portion of a video/audio file that will automatically capture and cut the multimedia audio or video content and add it to a text message to share”).

As to claim 23, DeMattei discloses the system of claim 22, wherein the sequence of frames is identified according to timestamps of the corresponding sequence of frames (Figs. 2-3; ¶0166, “In addition, the time, location, date and other parameters may also be identified”).

As to claim 24, DeMattei discloses the system of claim 19, wherein the sequence of frames consists of one frame (Fig. 2). 

As to claim 25, DeMattei discloses the system of claim 19, wherein the at least one keyword is a sequence of characters input by the first user (110, Fig. 1; 202, Fig. 8; ¶0015, “the application identifies a trigger, such as key words by utilizing contextual searching for the sender of content within a text passage, which may typically be at least a portion of one or more of the messages between the sender and the recipient”; ¶0103, “the sender decides to answer "Good luck today!" Based on this input, the system searches the database and selects available (in the illustrated example 5) audios and/or videos or other content relating to the concept of "Lucky"). 

As to claim 26, DeMattei discloses the system of claim 25, wherein each of the sequences of frames of the group of sequences of frames corresponds to a portion of the sequence of characters (120, Fig. 1; ¶0082, “a sliding selector can be used to select a portion of a video/audio file that will automatically capture and cut the multimedia audio or video content and add it to a text message to share”; ¶0103, “the sender decides to answer "Good luck today!" Based on this input, the system searches the database and selects available (in the illustrated example 5) audios and/or videos or other content relating to the concept of "Lucky").

As to claim 27, DeMattei discloses the system of claim 19, wherein the group of sequences of frames rendered via the display of the first user device are ordered by popularity or frequency of use (¶0176, “Micro-Clips Rating”; ¶0177; ¶0179).

As to claim 29, it is rejected for the same reasons set forth in claim 20 above.

As to claim 30, it is rejected for the same reasons set forth in claim 21 above.

As to claim 31, it is rejected for the same reasons set forth in claim 22 above.

As to claim 32, it is rejected for the same reasons set forth in claim 23 above.

As to claim 33, it is rejected for the same reasons set forth in claim 24 above.

As to claim 34, it is rejected for the same reasons set forth in claim 25 above.


As to claim 36, it is rejected for the same reasons set forth in claim 27 above.

As to claim 37, it is rejected for the same reasons set forth in claim 19 above. In addition, DeMattei discloses a non-transitory computer-readable storage medium having instructions embodied thereon, the instructions executable by one or more processors of a first user device (claim 11).

As to claim 38, it is rejected for the same reasons set forth in claim 21 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2016/0094501), Newell et al. (US 2017/0026669), Patel et al. (US 2016/0180560),  Cho et al. (US 2016/0164815), Lee et al. (US 2012/0157134), Pascal et al. (US 2010/0159883) disclose apparatus and system for embedding text over the image displayed in the current message display buffer when the text preceded by a preselected special character is selected from the keyword display area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 12, 2021